Case: 17-50457      Document: 00514500173         Page: 1    Date Filed: 06/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-50457                              June 5, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
JAMES ERIC HAMPTON,

                                                 Plaintiff-Appellant

v.

MEDICAL DIRECTOR DOUGLAS GREENE; PHYSICIAN ASSISTANT
MILTON TOGO,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:16-CV-430


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       James Eric Hampton, Texas prisoner # 1188861, filed this § 1983 suit to
seek redress for alleged acts of neglect and deliberate indifference to serious
medical needs after he fell from the top bunk in his cell. He now appeals the
district court’s dismissal for failure to state a claim upon which relief could be
granted due to lack of exhaustion. However, he fails to brief, and has thus



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50457    Document: 00514500173     Page: 2   Date Filed: 06/05/2018


                                 No. 17-50457

abandoned, the threshold issue whether the district court’s exhaustion
determination was erroneous. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th
Cir. 1993). In any case, there is no error in the district court’s judgment, and
that judgment is AFFIRMED. His motion for the appointment of counsel is
DENIED.
      This district court’s dismissal counts as one strike under 28 U.S.C.
§ 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1763 (2015). If Hampton
garners two more strikes, he will not be allowed to proceed IFP in any civil
action or appeal unless he is under imminent danger of serious physical injury.
See § 1915(g).




                                       2